COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-081-CV

  
IN 
RE OLIVER JAY LEWIS                                                          RELATOR

  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. See In re Ramirez, 994
S.W.2d 682, 683 (Tex. App.—San Antonio 1998, orig. proceeding) (holding that 
because determination of whether default judgment is proper is discretionary, 
mandamus to compel entry of default judgment is not appropriate); see also
Tex. R. Civ. P. 124, 239 (providing that trial court 
cannot enter default judgment unless defendant has been served).2 Accordingly, relator's petition for writ of mandamus is 
denied.
  
                                                                  PER 
CURIAM

  
PANEL 
A:   LIVINGSTON, DAUPHINOT, and McCOY, JJ.
 
DELIVERED: 
March 25, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
We note that only the district court, and not this court, has jurisdiction to 
issue a writ of mandamus compelling the district clerk to serve the divorce 
petition on Beverly Lewis.  See Tex. Gov’t Code Ann. §§ 22.221(b), 24.011 (Vernon 
2004).